Citation Nr: 0940918	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-35 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for residuals 
shrapnel wound left shoulder with retained metallic bodies 
(minor), for the period from February 4, 1969 to August 19, 
1992.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In that decision the RO assigned an effective date 
of February 4, 1969 for grant of service connection for 
residuals of shrapnel wound to left shoulder and assigned a 
noncompensable evaluation from that date.  


FINDINGS OF FACT

1.  The Veteran's residuals shrapnel wound left shoulder with 
retained metallic bodies (minor) did not result in more than 
slight disability of muscle during the period from February 
4, 1969 to August 19, 1992.  

2.  The Veteran's residuals shrapnel wound left shoulder with 
retained metallic bodies (minor) resulted in a painful and 
tender scar during the period from February 4, 1969 to August 
19, 1992..  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no 
higher, have been met for residuals shrapnel wound of the 
Veteran's left shoulder with retained metallic bodies (minor) 
for the period from February 4, 1969 to August 19, 1992.  38 
U.S.C. § 355 (1970), 38 U.S.C.A. § 1155, (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.47-4.56, 4.73 
Diagnostic Code 5303, 4.118 Diagnostic Codes 7803-7805 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural posture

The path over which this issue developed is somewhat 
atypical.  To aid in the understanding of the Board's 
discussion of the merits of this appeal and the Board's 
discussion of VA's duties to notify and assist the Veteran, 
the Board will first explain the history of this case.  

The Veteran's shell fragment wound disability is currently 
rated as noncompensable prior to November 1996 and as 20 
percent disabling from November 19, 1996, forward.  

In April 1969 the Veteran filed a claim for service 
connection for a fragmentation wound of his left shoulder.  
The RO denied the claim the following month.  He again filed 
a claim for this disability in August 1992; the RO granted 
the claim in a July 1993 rating decision and assigned a 
noncompensable disability rating effective August 19, 1992, 
the date of the Veteran's then most recent claim.  

In November 1999, the Board issued a decision in which it 
adjudicated two issues:  First, whether clear and 
unmistakable error (CUE) was showing in the May 1969, August 
1976, October 1981, and July 1993 rating decisions (which 
failed to grant service connection and a compensable 
evaluation for residuals of shrapnel wounds to the left 
shoulder).  

Second, whether the Veteran was entitled to an effective date 
earlier than November 1996 for a 20 percent evaluation for 
residuals of shrapnel wound of the left shoulder.  The Board 
denied the appeal as to both issues.  

The Veteran appealed the November 1999 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a June 
2003 ORDER, the Court vacated the Board decision with respect 
to the Veteran's CUE claim as to the 1993 RO decision and 
remanded the matter to the Board.  

In a separate February 2004 decision, the Board determined 
that there had been clear and unmistakable error (CUE) in the 
July 1993 rating decision that assigned an effective date in 
August 1992.  The Board's February 2004 decision is final. 

In a March 2004 rating decision the RO implemented the 
Board's February 2004  decision and assigned February 4, 1969 
as the effective date of the grant of service connection for 
residuals of a shrapnel wound of the right shoulder.  The RO 
assigned a noncompensable rating from February 4, 1969.  

The Veteran appealed that decision to the Board, arguing that 
he is entitled to a compensable rating from February 4, 1969 
to November 19, 1996.  This was the sole issue addressed by 
the Veteran's attorney in the October 2005 appeal of the July 
2005 Statement of the Case, which was clearly based on the 
August 2004 notice of disagreement (also issued by the 
Veteran's attorney).  No other issue regarding the March 2004 
rating action was appealed.

Based on the above, the undersigned finds that the only issue 
before the Board is that reflected on the title page of this 
decision - whether the Veteran is entitled to a compensable 
rating for the period from February 4, 1969 to August 19, 
1992.

In January 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.  That development completed, the matter has 
properly been returned for appellate consideration.   See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Merits

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The RO has assigned a noncompensable rating for disability of 
Muscle Group III.  As is explained below, the shrapnel injury 
of the Veteran's left shoulder left a scar.  Disability due 
to the scar can be a manifestation of a shrapnel injury 
separate from the manifestation reflected in the criteria for 
rating disability of the muscle.  See Tropf v. Nicholson, 20 
Vet. App. 317, 321 (2006) (providing that disability of 
muscles of the back is separate manifestation from a painful 
scar).  

In July 1997, revisions were made to that portion of the 
rating schedule for rating muscle disabilities.  Of note is 
that the revisions were not intended to be substantive 
changes.  See 62 Fed. Reg. 30235, June 3, 1997; see also 
Tropf v. Nicholson, 20 Vet. App. 317 (2006) (finding it 
significant that "VA's commentary accompanying the 
reorganization explicitly states, "we d[o] not intent to 
propose a substantive change.""  Additionally, there have 
been revisions of the rating criteria for skin disabilities 
and other statutes and regulations pertinent to this appeal.  
Therefore, this decision refers cites the statute and 
regulations in effect in 1992 or earlier; the revised 
versions technically are not for application.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The applicable 
regulations, for both muscle and skin disabilities, remained 
unchanged from 1969 to 1992.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

If the record shows that different ratings are appropriate 
based on the facts found during different periods of time, VA 
should assign such separate ratings, referred to as 
"staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This applies to matters such as the one before the 
Board, where ratings must be assigned following the revision 
of s decision after a finding of clear and unmistakable 
error.  Chotta v. Peake, 22 Vet. App. 80 (2008).  Of note is 
that although Chotta involved revision of a decision denying 
service connection, this instant case is functionally 
equivalent.  The Court explained that the evidence must be at 
least in equipoise in order to award a benefit and that if 
the level of disability could not be determined, a staged 
rating would not be appropriate.  Id. at 86.  

Criteria for rating muscle disability

38 C.F.R. § 4.50 describes muscle injuries in which massive 
damage is inflicted on the muscle, including intermuscular 
fusing and grinding and welding together or fascial planes 
and aponeurotic sheaths.  As indicated by the service 
treatment records, this regulation is inapplicable to the 
level of injury suffered by the Veteran.  Similarly, 
38 C.F.R. § 4.51 described the type of muscle injury where 
there was no substantial excess of power or endurance left to 
do much more than move a joint.  Again, there is no evidence 
of record that the Veteran's disability approaches such a 
condition.  38 C.F.R. § 4.52 referred to scar bound muscles 
that surgical treatment had revealed to be so damaged that 
the anatomical structures were largely unrecognizable.  
Again, that is not shown by the evidence in this case.  
38 C.F.R. § 4.53 referred to severe muscle injuries; again 
this is not applicable to this case.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  38 
C.F.R. § 4.54.  The specific bodily functions of each group 
are listed at 38 C.F.R. § 4.73.  For rating purposes there 
are four grades of severity of disability - slight, moderate, 
moderately severe, and severe.  Id.  The types of disability 
pictures for these are based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, and uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold to fatigue, and impairment of 
coordination).  Id.  

Muscle injuries in the same anatomical region, such as the 
shoulder girdle and arm, will not be combined but instead the 
rating for the major muscle group affected will be elevated 
from moderate to moderately severe, or from moderately severe 
to sever, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a).  Generally, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating for the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(g).  

The RO has rated the Veteran's shrapnel wound disability 
under the criteria found at 38 C.F.R. § 4.73 Diagnostic Code 
5303 for disability of Muscle Group III.  A diagram in the 
June 1997 VA treatment notes shows a location small in size 
between the humerus and clavicle.  An associated surgery 
consult report indicates that the Veteran had tenderness at 
the acromonial-clavicular joint.  In a January 1997 report of 
VA examination, the examiner indicated that the Veteran had a 
one centimeter entrance scar over the left rear clavicle.  
From all of the evidence of record it appears clear that the 
Veteran's shrapnel injury was of small size and affecting 
only one muscle.  There is no evidence that more than one 
muscle group was affected by the shrapnel.  No diagnostic 
code that refers to muscles of the shoulder has higher 
ratings than Diagnostic Code 5303.  Hence, the Board sees no 
reason to select a different muscle group.  In other words, 
the record supports the RO's choice of Diagnostic Code for 
evaluating this disability.  

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement, infection, or 
effects of laceration.  The service department record would 
show wound of slight severity or relatively brief treatment 
and return to duty as well as healing with good functional 
results.  There would be no consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objectively, 
there would be a minimal scar, slight if any evidence of 
fascial defect,  atrophy, or impaired tonus, no significant 
impairment of function, and no retained metal fragments.  
38 C.F.R. § 4.56(a).  

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment.  There would be an absence of the effect of high 
velocity missile and of residuals or debridement or of 
prolonged infection.  Service department record or other 
sufficient evidence would show hospitalization in service for 
wound treatment and there would be a record in the file of 
consistent complaint from first examination forward, of one 
or more of the cardinal signs or symptoms of muscle 
disability, particularly fatigue and fatigue pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings would include 
entrance and (if present) exit scars that were linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests (such tests would include strong 
efforts, antagonistic muscles relax applied to insure 
validity of the tests).  38 C.F.R. § 4.56(b).  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, intermuscular cicatrization.  The service 
department record or other sufficient evidence would show 
hospitalization for a prolonged period for treatment of wound 
of severe grade.  There would be a record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
If present, unemployability because of inability to keep up 
with work requirements is to be considered.  Objectively, 
there would be entrance (and if present, exit) scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There would be 
indications of palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
Test of strength and endurance of muscle groups involved, 
compared with the sound side, would give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints would be like that for moderately severe muscle 
injury, in an aggravated form.  Objectively, there would be 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
missile track.  Palpation would show loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles would not swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
would show positive signs of severe impairment of function.  
In electrical tests, reaction of degeneration would not be 
present but a diminished excitability to Fardism compared 
with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction of 
opposing groups of muscles, if present, would indicate 
severity.  Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone without true skin covering in an area 
where the bone is normally protected by muscle, is indicative 
of the severe type.  Atrophy of muscle groups not included in 
the track of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be include in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).  

Muscle Group III includes the intrinsic muscles of the 
shoulder girdle - pectoralis major I (clavicular) and deltoid 
and function in elevation and abduction of the arm to 
shoulder level and acting with muscles in Muscle Group II in 
forward and backward swing of the arm.  38 C.F.R. § 7.43, 
Diagnostic Code 5303.  

Under Diagnostic Code 5303, a slight muscle injury is 
assigned a noncompensable rating whether of the major or 
minor side (determined by 'handedness"), a moderate muscle 
injury is assigned a 20 percent rating, again for either the 
major or minor side, a moderately severe muscle injury is 
assigned a 20 percent rating if of the minor side and a 30 
percent rating if of the major side, and a severe muscle 
injury is assigned a 30 percent rating if of the minor side 
and a 40 percent rating if of the major side.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  38 C.F.R. § 4.40.  



Criteria for rating scars

Poorly nourished superficial scars with repeated ulceration 
are rated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Superficial scars which are tender and 
painful on objective demonstration are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other 
scars are to be rated based on limitation of the part 
affected.  

Extraschedular ratings

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (1992).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Facts and analysis

The preponderance of evidence found in service treatment 
records is against assignment of a compensable rating for 
muscle disability.  An April 27, 1968 clinical record 
documents that the Veteran sustained a fragment wound of the 
left shoulder area; the wound was cleaned and dressed.  A 
note from two days later states that there was some evidence 
of infection and the area was to be excised, cleaned, and 
dressed.  A May 2, 1968 entry shows that the wound was 
healing well and there was still pain present.  X-rays the 
following day revealed a foreign body in the left shoulder.  
A note from May 9, 1968 documents that the Veteran's injury 
was getting better but he still had marked tenderness of the 
right shoulder.  

A physical profile sheet from the following day documents 
that he had a painful fragment wound in the right shoulder, 
with no field duty or heavy lifting, that the condition was 
temporary, and that the Veteran was medically qualified for 
duty with limitation.  

This profile shows that the condition was temporary and that 
the Veteran was to report in June for further profile, 
providing highly probative evidence against this claim.   

The Board notes the discrepancy in this last report that the 
fragment wound was of the right shoulder.  Considering all of 
the other evidence of record, this is deemed a clerical error 
in the physical profile record.  

A December 1968 report of separation medical examination 
includes that the Veteran had a normal clinical evaluation of 
his upper extremities, skin, and musculoskeletal system, and 
neurologic system.  Importantly, although this report lists 
as a summary of very small defects and diagnoses that the 
Veteran had tattoos of the left arm and hemorrhoids, there is 
no mention of the shrapnel wound, which the Board finds 
provides highly probative factual evidence against this 
claim.   

A January 1969 report of separation medical examination 
provides essentially the same information.  

Similarly, reports of medical history from December 1968 and 
January 1968 provide evidence that the Veteran had no 
symptoms of his shrapnel wound at that time.  Although the 
Veteran indicated that he either then had, or had previously 
had, eye trouble, severe tooth or gum trouble, and a hernia 
at age 24, he did not mention his shrapnel wound.  This tends 
to show that his description of then present symptoms was 
complete, providing factual evidence against this claim.

Simply stated, the Veteran's own statements to medical 
provides at this time provides evidence against a finding 
that he had a problem with the disability in question at 
these critical time periods.

As indicated above, the criteria for rating muscle 
disabilities focuses heavily on the nature of the wound and 
the treatment during service.  These records are highly 
probative because these records show the extent of the 
Veteran's shrapnel wound and, more than any other evidence of 
record or any evidence now available, address many of the 
criteria applicable to rating such injuries.  This is true in 
this case more than most because the relevant period under 
review ended some 17 years ago and contains little else in 
the way of direct evidence of the Veteran's shrapnel wound.  

The inservice report of possible infection and the retained 
fragments militate against a finding that the muscle 
disability was slight.  There is no confirmation of infection 
making the statement of "possible infection" less 
important.  Of note is that the presence of retained 
fragments and possible infection are factors and do not, as a 
matter of law, preclude a finding that the disability was 
slight.  

The Court has extensively analyzed the meaning of factors in 
rating muscle disabilities and has expressly rejected the 
argument that any "factor" is dispositive.  See Robertson 
v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. 
App. 317, 325 (2006) (explaining that the test for rating 
muscle disabilities is essentially a totality-of-the-
circumstances test, with no single factor controlling as a 
matter of law).  

On the other hand, the relatively superficial nature of the 
wound, the statement in the physical profile report that the 
condition was temporary, the return to duty, the minimal 
scar, the lack of any findings of fascial defect, atrophy or 
impaired tonus and, from the examination reports in December 
1968 and January 1969, the healing with good functional 
results without consistent complaints of cardinal symptoms of 
muscle injuries tends to show that the disability was no more 
than slight, which the Board finds provides highly probative 
evidence against this claim.   

Considering the criteria for finding a moderate muscle 
disability, there is no evidence that the wound was through 
and through or deeply penetrating, no showing of 
hospitalization for treatment, no record of consistent 
complaint after the initial month following the injury, and 
no evidence that the Veteran had fatigue or fatigue -pain on 
moderate use or any other cardinal symptom.  Objectively 
there is no evidence that the Veteran had any loss of deep 
fascia or muscle substance or impairment of muscle tonus or 
definite weakness or fatigue in comparative tests.  The Board 
does not find the physical profile of duty limited to not 
lifting heavy objects to be evidence that the Veteran 
actually had any of the cardinal symptoms.  

The service treatment records provide compelling evidence 
that the muscle injury was no more than slight because most 
of the evidence in these records falls in line with the 
criteria for a slight injury and overwhelmingly does not fall 
in line with the criteria for a moderate muscle injury.  

Post-service medical records include an April 1970 report 
from Castle Memorial Hospital of admission for a duodenal 
ulcer.  A history and physical examination is absent for any 
reports of a shrapnel wound.  As a history was taken and an 
examination conducted, the Board finds that this tends to 
show that his shrapnel wound was not causing any disability 
at that time and that the Veteran did not have any cardinal 
symptoms of muscle disability.  This is therefore evidence 
that the disability was no more than slight, providing 
evidence against this claim.  

November 1974 reports of medical history and medical 
examination for the purpose of enlistment in the Reserves are 
absent for any mention of the shrapnel wound.  This is 
evidence against his claim because it tends to show that he 
had no disability or symptoms involving his left shoulder 
shrapnel wound.  

May and July 1980 records signed by "R.T.", M.D. and 
"M.A.", M.D. refer to the Veterans cerebral vascular 
accident and atrial myxoma and include secondary diagnoses of 
history of pneumonia and history of ulcer operation.  Dr. 
M.A. referred to the Veteran's sudden onset of a stroke in 
February 1978.  

In an August 1980 letter "S.S.", M.D. explains that the 
Veteran asked that the physician write a letter regarding his 
medical problems.  Dr. S.S. makes no mention of the Veteran's 
shrapnel wound, but does list the Veteran's blood pressure, 
that he had an abnormal neurological examination of the left 
side of his extremities and face, and that he had right 
quadrantropic hemianopia.  Dr. S.S. diagnosed residual from a 
left cerebral vascular accident and post operative right 
atrial myxoma.  

These records provide evidence against the Veteran's claim.  
Simply stated, the Board finds that if he suffered any 
disability at that time due to the shrapnel wound the Board 
would expect to see at least a mention of the wound given 
that these notes document symptoms of the left side of his 
body and in particular his left upper extremity.  Instead 
this evidence attributes the Veteran's symptoms and 
limitations to his stroke.  

Social Security Administration (SSA) records show that the 
Veteran's SSA disability benefits are based on a primary 
diagnosis of a cerebrovascular accident with mild left sided 
weakness and right homonymous hemianopsia and chronic otitis 
media.  These records refer to neurological residuals of a 
cerebral vascular accident - principally of the left side 
including the upper left extremity, vision difficulties, and 
cardiac disability.  There is no evidence attributing the 
Veteran's difficulty with his left upper extremity to his 
shrapnel wound.  Indeed, viewing these records one would not 
discern that the Veteran had the shrapnel wound, providing 
more evidence against this claim.  

A May 1988 report of continuing disability interview 
documents that the Veteran referred to vision difficulty, 
paralysis of the left hand due to nerve damage, high blood 
pressure, allergies, a need to carry nitroglycerin, stomach 
or intestinal trouble, and headaches.  There is no mention of 
his shrapnel wound.  The left extremity neurological deficits 
are attributed to the Veteran's cerebrovascular accident with 
mild left sided weakness and right homonymous hemianopsia.  

Because the list of physical symptoms and disabilities is 
extensive, the Board finds that this list likely represents 
all of the Veteran's disabilities and symptoms as of May 
1988, providing highly factual evidence against this claim.  
The absence of any mention of his left shoulder shrapnel 
wound and the numerous references to his stroke tends to show 
that his shrapnel wound was not the cause of any symptoms or 
disability of the muscles or nerves as of May 1988.  

In his 1992 claim, the Veteran first provided a general 
description of his left shoulder shrapnel wound symptoms, 
stating that he had shrapnel remaining in his shoulder and it 
bothered him all of the time.  X-rays from December 1992 
showed a single 5 mm diameter metallic foreign object located 
in the superior portion of the acromonial process of the left 
scapula.  Physical examination at that time revealed a well 
healed entry wound scar with full range of motion of the 
shoulder joint and no obvious atrophy, weakness or change in 
sensation grossly.  

A December 1992 social work summary includes a history 
provided by the Veteran that he had worked for steel company 
in 1969 after service.  After the company went bankrupt he 
worked in a county water department until 1977 when he moved 
and began working for the state at a job at an airport.  The 
Veteran reported that these jobs allowed him to work mainly 
on his own and he was able to tolerate job stress.  This 
report also documents that the Veteran had a stroke and 
subsequently retired.  

The Veteran's medical history is documented as 
hospitalization in the 1970's for malaria, an ulcer, and 
hemorrhoidectomies.  He reported that he suffered from left 
side paralysis and weakness due to his stroke.  This report 
also states "He suffers from chronic pain from his shrapnel 
wounds."  This report contains no other mention of symptoms 
of or disability associated with this left shoulder shrapnel 
wound.  

This report establishes only that the Veteran had pain of his 
left shoulder.  While some evidence of disability, the 
evidence does not go to show any disability prior to December 
1992 and is therefore not particularly probative of the 
rating that should be assigned for the period ending in 
August 1992.  

Moreover, the report does not provide evidence that meets the 
criteria for a compensable rating for a muscle disability.  
Pain alone, in the context of the rating criteria, does not 
warrant a finding that the Veteran had moderate disability of 
Muscle Group III.  There is no finding of limitation of 
function due to the pain so a compensable rating based on 
38 C.F.R. § 4.40 is not warranted.  

VA treatment notes from 1992 and 1993 and a report of 
hospitalization for PTSD from June to August 1993 fail to add 
any evidence favorable to his claim.  The physical 
examination and past medical history sections of the 
hospitalization report do not mention the shrapnel wound, 
providing more factual evidence against this claim.   

In an October 1996 writing, the Veteran contended that the 
shrapnel lodged in his left shoulder caused him to lose the 
use of his left arm and hand, with extreme pain in the left 
side of his body.  The Board finds that this is a 
significantly different cause of his left side disability 
than that shown by the extensive medical evidence (just 
described above) which provides that his stroke caused his 
left upper extremities paralysis.  That the Veteran was 
treated by medical professionals for symptoms involving his 
left upper extremity and those professionals never mentioned 
his shrapnel wound or retained metal fragment (but rather 
attributed the left arm symptoms to his stroke) tends to show 
that the medical professionals did not believe that his 
shrapnel injury caused these symptoms.  

The Board finds that if the shrapnel had contributed to his 
then current level of disability of the left arm and hand, 
one would expect that at least a mention of the injury would 
be found in the treatment notes.  As between the Veteran's 
opinion and the opinion of medical professionals as to the 
cause of his left upper extremity neurological or muscular 
deficits, the Board finds the medical professionals opinion 
to be more probative because they have greater pertinent 
training and experience than the Veteran in the area of 
medical matters.  

A VA examination report form January 1997 includes the 
Veteran's report that he has had parasthesias present over 
the past 30 years.  He reported that pain increased in cold 
weather.  He also reported that symptoms were present prior 
to the cerebral vascular accident.  

Physical examination at this time revealed a one centimeter 
entrance scar and palpable shrapnel.  A diagnosis included 
that the Veteran had chronic shoulder pain coupled with 
decreased strength and sensation of his left arm secondary to 
remote shrapnel wound.  

This report has very limited probative value with regard to 
the extent of disability due to the Veteran's shrapnel wound 
for the period ending in 1992 because the report was rendered 
after examination some four and one half years after August 
1992, the end of the period of time which is the subject of 
this appeal.  

In this case, the Board finds earlier evidence, just 
described, more highly probative of the relevant time frame.  

1997 treatment records from Tripler Army Medical Center 
include the Veteran's report that the retained metallic 
fragments in his left shoulder were causing pain.  The 
foreign object was palpable posteriorly at the left 
acromioclavicular joint.  A September 1997 consultation sheet 
shows that the Veteran reported that his pain had become 
progressively worse during the previous year.  A letter from 
the Veteran's representative dated in November 1997 states 
that the Veteran had the last of the shrapnel removed from 
his shoulder the previous month.  

Again, this evidence comes so far after the relevant period 
that the Board finds it is of little probative value.  

In June 1997 VA received a statement from the Veteran's 
spouse.  She reported that the Veteran had pain of his left 
shoulder for as long as she could remember.  Of note is that 
a Certificate of Marriage shows that the Veteran was married 
to his spouse in 1976.  His spouse stated "I could never put 
my arms around him and hug him without him telling me watch 
my shoulder."  

This is evidence only of pain on pressure.  This is not 
evidence fatigue or pain after moderate use affecting the 
particular functions controlled by the injured muscles.  Nor 
is it evidence of pain on use or limitation of motion due to 
pain.  See 38 C.F.R. § 4.40.  In short, the statement from 
the Veteran's spouse is not probative of a finding that he 
had moderate disability of the muscle at any time between 
1969 and 1992.  

In June 1997, the Veteran testified at a personal hearing 
held at the RO.  He testified that he was unemployed due to 
the inability to lift anything with his left arm.  1997 
Hearing transcript at 4.  During the hearing, the Veteran 
implied that his symptoms from the shrapnel wound had 
worsened, stating that "now it bothers me more, more so! I 
guess it was with aging creeping up you know".  Id. at 3.  
When asked how long he had suffered from problems with his 
shoulder, the Veteran reported that it was since the 1980's.  
Id. at 5.  He also testified that he reported his shoulder 
problems in the context of VA treatment in the 1990's.  Id.  

VA treatment notes from May 1996 to June 1996 contain no 
mention of symptoms of the Veteran's shoulder.  In a note 
dated in early June 1997 documents the Veteran's report of 
decreased range of motion and strength of the left shoulder 
with pain increasing over the past three months.  He had pain 
at 110 degrees of forward flexion and on internal rotation.  

Taken together, the Board finds that the 1997 testimony and 
the VA outpatient treatment records tend to show that any 
more than a slight muscle disability occurred sometime after 
1995.  All other medical evidence of record shows that the 
Veteran's disability, which resulted in left upper extremity 
deficits and resulted in unemployment, was due to his stroke.  
Hence, the Board affords little probative weight to the 
Veteran's testimony regarding the extent of his disability as 
that testimony may apply to disability prior to 1993.  The 
Board finds that the Veteran's statements, and those of his 
spouse, are outweighed by the post-service medical records, 
regarding any muscle injury.

Based on the above analysis, the preponderance of evidence of 
record shows that the Veteran's left shoulder shrapnel injury 
resulted in no more than slight muscle disability between 
1969 and 1992.  The evidence in this regard is not close and 
raises no reasonable doubt.  Hence, the Board must deny a 
compensable rating for muscle disability over the period from 
1969 to 1992.  

However, the evidence provided by the Veteran's spouse is 
compelling with regard to whether or not he had tender and 
painful scars on objective demonstration during the period on 
appeal.  She observed the effect of pain and tenderness as 
demonstrated by her description of the Veteran's reaction 
when she placed her arm around him.  Although there is no 
indication that she had made such observations prior to 1976, 
it is illogical to assume that his scar first became painful 
in 1976, but was nor painful between 1969 and 1976.  

There is the question of whether the scar itself was painful, 
as the Veteran's spouse only statements provided evidence to 
the effect that the area of his shrapnel wound was tender and 
painful.  Although not a perfect fit, this distinction is 
perhaps best characterized as raising reasonable doubt.  As 
such doubt must be resolved in the claimant's favor, the 
Board finds that a rating of 10 percent disabling for a 
painful scar of the Veteran's left shoulder shrapnel wound is 
warranted for the period under consideration.  To that extent 
the appeal is granted.  There is no evidence to support a 
rating higher than 10 percent for disability resulting from 
the scar as the evidence does not show that the scar resulted 
in any limitation of function during the period from 1969 to 
1992.  The Board finds that the post-service medical records, 
as a whole, would provide highly probative evidence against 
such a finding.    

Nor is there evidence in this case to warrant referral for 
extraschedular consideration.  Pain on motion, painful scars, 
and the cardinal signs and symptoms of muscle injuries 
encompass all symptoms that have even been referred to in the 
record.  There is no indication that the schedular ratings do 
not contemplate all symptoms and levels of the Veteran's 
disability over the relevant period of time.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

When the issue involves what disability rating is to be 
assigned, § 5103(a) notice should include that schedular or 
nonschedular ratings are determined by applying relevant 
Diagnostic Codes, found in title 38 of the Code of Federal 
Regulations, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  Cf. Dingess v. 
Nicholson, 19 Vet. App. 473, 488 (2006).  This notice should 
provide examples of the types of evidence that the claimant 
can submit or request VA assistance in obtaining.  Id.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Ultimately this appeal has its roots in an earlier decision 
by the Board that found clear and unmistakable error in an RO 
decision.  In Chotta v. Peake, 22 Vet. App. 80 (2008), the 
Court directly addressed VA's "duty to assist in determining 
the level of disability for purposes of awarding a rating 
after the Secretary has revised a decision denying service 
connection."  The instant case is similar.  The Court set 
out three directions to the Board:

First that the Veteran must not only seek out records of 
relevant medical treatment but also advise the appellant to 
submit lay evidence of observable symptoms.  Id. at 84.  

Second, the Board must then assess whether the claim can be 
rated on available evidence.  Id.  

Third, that if the disability could not be rated on available 
evidence the Board must determine if a medical opinion is 
necessary to make a decision on the claim.  Id. at 85.  

In a January 1998 writing, the Veteran stated that he 
believed the degree of disability of a 20 percent rating was 
present from the time that he first applied for benefits.  He 
did not describe any observable symptoms of the disability, 
but only that he believed that the shoulder wound had been 
deserving of a 20 percent rating since he initially filed his 
claim for benefits for this disability.  The Board notes that 
this was shortly after separation from service.  

In February 2005, the Veteran's representative engaged in a 
conference with a Decision Review Officer at the RO.  The 
agreed upon actions were that the Veteran would be asked to 
provide medical evidence regarding his appeal, after which a 
determination would be made as to the practicality of a VA 
examination to obtain a retrospective opinion and to 
determine if the evidence of record showed that a compensable 
evaluation may be granted.  

In July 2005, the RO sent a letter to the Veteran requesting 
additional evidence.  In that letter the RO informed the 
Veteran that besides submitting medical evidence the Veteran 
could submit statements from other individuals who were able 
to describe from their knowledge and observations how his 
disability had become worse.  

Given that the Veteran is seeking a higher rating for the 
period of time from 1969 to 1992, the statement in the July 
2005 letter requesting evidence of how the disability became 
worse is unclear (however, this is a complex situation).  
Given that the Veteran is represented by an attorney and that 
the Veteran obviously knows the pertinent time frame at 
issue, the Board does not find this statement to be so 
confusing as to necessitate additional requests for evidence 
or information.  The Board finds it likely that the Veteran 
would not limit the submission of evidence in the manner that 
the RO had stated, but would logically have included any 
available lay statements from individuals who could report as 
to observable symptoms during the relevant time frame, 
including his own such observations.  The Veteran has not 
submitted any additional evidence or asked VA to assist him 
in obtaining any additional evidence.

In looking at the totality of circumstances in this case, 
particularly the notice of disagreement and substantive 
appeal of the Veteran's attorney, the Board finds that 
additional notice to the Veteran would serve no constructive 
purpose.  The Board finds that the Veteran's attorney, in 
particular, clearly and unambiguously knows what evidence is 
needed to prevail in this case. 

In January 2008 the Board remanded the matter for the RO to 
obtain any Social Security Administration (SSA) disability 
records.  These were obtained and have been associated with 
the claims file.  

In a letter sent to the Veteran in April 2006 he was told 
that the disability rating to be assigned depended on the 
nature and symptoms of his condition, the severity and 
duration of the symptoms and the impact of the condition and 
symptoms on employment.  There is no limitation of the types 
of evidence that he could submit.  In October 2008, VA sent a 
letter to the Veteran informing him as to how VA assigns 
disability ratings and providing him with the criteria for 
rating disabilities of Muscle Group III.  He was also told 
that statements from people who have witnessed how the 
disability affected him could be submitted.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In July 2009, the RO issued a Supplemental Statement of the 
Case readjudicating the issue on appeal.  This, coupled with 
the notice provided in the July 2005, April 2006, and October 
2008 letters, together with the time and opportunity for the 
Veteran to provide additional information and evidence, cured 
the timing defect in the notice..  Hence it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Of note is the first duty enumerated in Chotta was satisfied 
by these letters, along with the Board's assistance in 
obtaining the Veteran's SSA disability records.  Having 
assembled all evidence of record, the Board determined that 
the claim could be rated on the available evidence.  This 
satisfies the second duty listed in Chotta.  

As to the third duty listed in Chotta, the Board has 
determined that a disability rating can be awarded based on 
the available evidence, i.e. a 10 percent rating for the 
Veteran's painful scar.  There is no evidence that supports a 
finding that a higher rating or a rating for muscle 
disability is warranted in this case that is not outweighed 
by highly probative evidence against this claim, as cited 
above.   

The Board has paid particular attention to the Court's 
statement that "if the record raises a question as to 
whether the appellant' symptoms were caused by the service 
connected condition or something else, then an etiology 
opinion may be required."  Chotta 22 Vet. App. at 85.  Here, 
the Board notes that the Veteran has stated that his shrapnel 
injury caused extensive disability of his left arm beginning 
in 1980.  There is sufficient medical evidence of record to 
overwhelmingly demonstrate that the extensive disability of 
the Veteran's left upper extremity, along with the left side 
of his body and face in general, resulted from his cerebral 
vascular accident just prior to 1980.  Because there is 
sufficient evidence of record to decide the issue, no medical 
opinion or examination is necessary.  See 38 U.S.C.A. 
§ 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 
84-85 (2006) (noting that under 38 U.S.C.A. § 5103A(d) VA has 
no duty to provide an examination if there is sufficient 
competent medical evidence of record to decide the claim).  
The Board finds that the medical evidence of record is 
sufficient to decide the issue on appeal.  

The Board also finds that the medical evidence in this case 
regarding the cause of the Veteran's primary disability in 
the left upper extremity is clear, to the point that an 
additional medical opinion in this case would serve no 
constructive purpose.  Additional development of this issue, 
in light of the evidence in the record, will not provide a 
basis to grant additional compensation to the Veteran, beyond 
which the VA has granted.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating of 10 percent, but no higher, is granted 
for residuals shrapnel wound left shoulder with retained 
metallic bodies (minor), for the period from February 4, 1969 
to August 19, 1992.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


